Citation Nr: 1225546	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-36 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1969 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Following the December 2008 statement of the case, the Veteran submitted additional evidence to VA in support of his claim, including evidence submitted in June 2012 and July 2012.  The evidence consists of statements from the Veteran, some of which are duplicate or redundant of statements already on file, a VA outpatient audiological record dated in June 2012, and the disc of a magnetic resonance imaging (MRI) acoustic screening performed in April 2003, the written report of which is already on file.  Also, the Veteran included a waiver of jurisdictional review by the RO of the evidence he submitted in June 2012.  38 U.S.C.A. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran attributes his bilateral hearing loss and tinnitus disabilities to constant elevated noise levels while working in Guam as a radioman at a transmitter site.  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability.  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Audiological findings at the Veteran's enlistment examination in February 1969 revealed hearing acuity of -10, -10, -10, -5 and -5 decibels in the right ear and 5, 5, 5, 10 and 25 decibels in the left ear at 500, 1000, 2000, 3000 and 4000 hertz, respectively.  His service treatment records show that he was treated on one occasion in June 1973 for otitis externa in the right ear.  His separation examination report in August 1973 does not include audiometric testing.  A whispered voice test was normal (15/15), but it is well established that the whispered and spoken voice tests are not sophisticated enough to detect all levels of hearing loss.  Accordingly, the Board finds that the tests conducted at separation does not establish normal hearing at that time.  On the VA examination in May 2008, the Veteran was diagnosed as having bilateral sensorineural hearing loss.  The pure tone thresholds met the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  The audiologist, however, stated it was not possible to delineate the etiology of hearing loss without resort to speculation.  His provided reasons included the fact that the Veteran's hearing loss in the left ear preexisted service, that military acoustic trauma was apparently not conceded, and that there was no separation audiogram.  

With respect to the examiner's finding that the Veteran had a preexisting left ear hearing loss, because the audiological findings at enlistment in February 1969 do not satisfy the criteria for hearing impairment as defined by VA under 38 C.F.R. § 3.385, the Board does not find that the Veteran met the criteria for hearing impairment when he entered service.  Also, although the Veteran's military occupational specialty as a radioman is not recognized as an occupation involving exposure to excessive noise, the Veteran is presumed credible with respect to his statements of exposure to elevated noise levels from a transmitter while serving as a radioman in Guam.  Thus, his statement in this regard must be considered.  Lastly, although the May 2008 VA examiner stated that it would be speculative to allocate a degree of the Veteran's current hearing loss and tinnitus to each of military versus non-military etiologies, the Board notes that the examiner need only provide an at-least-as-likely-as-not standard.  That is, in light of all the evidence, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral hearing loss and tinnitus are related to service?  

For the foregoing reasons, the Veteran must be afforded a new examination to determine whether his hearing loss and tinnitus are of service onset.  

In light of the necessity of this remand, the Veteran should also be provided with the opportunity to submit any information regarding outstanding medical treatment and/or the medical records themselves in support of this pending claim.  38 U.S.C.A. § 5103A(b), (c). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify any relevant medical records, private or VA, regarding his hearing loss and tinnitus problems that have not already been obtained.  Following the procedures set forth in 38 C.F.R. § 3.159, the RO/AMC should obtain copies of pertinent records from all identified treatment sources.  All records obtained should be associated with the claims file.  If any identified records cannot be obtained, this fact should be documented in the claims file and the Veteran should be notified in writing. 

2.  Schedule the Veteran for an appropriate VA examination to determine whether he has hearing loss and tinnitus disabilities which are at least as likely as not (50 percent or higher degree of probability) due to in-service noise exposure as a radioman, namely, exposure to constant elevated noise from working around a transmitter.  In this regard, the Board finds the Veteran's assertions as to his inservice noise exposure to be credible.  The examiner must adopt these assumptions in his or her opinion.  The entire claims folder must be made available the examiner.  Any post-service noise exposure must be described in detail.  

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims for service connection for bilateral hearing loss and tinnitus.  If any benefit sought is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


